         Case 1:19-cv-06442-MKV Document 62 Filed 04/13/21 Page 1 of 1


                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DOC #:
 DANA JACOBSON,                                                                  DATE FILED: 4/13/2021

                                Plaintiff,

                        -against-                                    1:19-cv-06442-MKV

 210 EMPIRE LLC d/b/a EMPIRE DINER, EMPIRE                        ORDER OF DISMISSAL
 DINER OF NYC, LLC, and 491 CHELSEA
 APARTMENTS, LLC,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is informed by the Court-appointed mediator that the parties have reached a

settlement in principle [ECF No. 61]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the Parties are unable to memorialize their settlement in a written

agreement, and as long as the application to restore the action is made by May 13, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      ________
                                                             ___________
                                                             __        __________ __
                                                                                  _ _______
Date: April 13, 2021                                  MARY YK KAY
                                                                AY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI    CIL
                                                                               CI
      New York, NY                                    United
                                                           d States District
                                                                     issttrict Judge
                                                             States Di
